Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings received on 12/26/2019 are accepted for examination purposes.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/26/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “acquisition section”, “first extraction section”, “second extraction section”, “first presenting unit”, “receiving section”, “second presenting section”, “output section”, “first receiving section”, “first presenting section”, “second receiving section”, “second presenting section”, “payment section”, “output section”, “display section”, “instruction section”, “first presenting section”, “receiving section”, “second presenting section”, “output section”, “display section” in claims 1-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Acquisition section corresponds to document acquisition module that acquires a document transmitted from user terminal where CPU in accordance with a computer program in ROM/RAM executes sequences of document acquisition module [PG Publication: Fig 1 (115), par 0045, 0373-0374]
First extraction section corresponds to element extraction module that extracts an element constituting a document acquired by the document acquisition module where CPU in accordance with a computer program in ROM/RAM executes sequences of element extraction module [PG Publication: Fig 1 (160), par 0095, 0373-0374]
Second extraction section corresponds to use-condition extraction module that extracts use conditions of each element extracted where CPU in accordance with a computer program in ROM/RAM executes sequences of use-condition extraction module [PG Publication: Fig 1 (165), par 0053, 0373-0374]
First presenting unit corresponds to use-condition presenting module that presents a use condition corresponding to each element extracted by the use-condition extraction module where CPU in accordance with a computer program in ROM/RAM executes sequences of use-condition presenting module [PG Publication: Fig 1 (125), par 0053, 0373-0374]
Receiving section corresponds to use-necessity receiving module that receives a designation of wanted and unwanted elements extracted by the use-condition extraction module where CPU in accordance with a computer program in ROM/RAM executes sequences of use-necessity receiving module [PG Publication: Fig 1 (130), par 0068, 0373-0374]
Second presenting section corresponds to fee presenting module that presents the total fee obtained by adding a fee indicated by a use condition corresponding to the wanted element, to a fee for outputting a target document where CPU in accordance with a computer program in ROM/RAM executes sequences of fee presenting module [PG Publication: Fig 1 (135), par 0069, 0373-0374]
Output section corresponds to output module that generates output data by replacing the unwanted elements, with a result obtained by the editing module editing the element where CPU in accordance with a computer program in ROM/RAM executes sequences of output module [PG Publication: Fig 1 (145), par 0079-0086, 0373-0374]
First receiving section corresponds to document ID receiving module that receives a document ID inputted with user interface device where CPU in accordance with a computer program in ROM/RAM executes sequences of document ID receiving module [PG Publication: Fig 2 (240), par 0123, 0380]
First presenting section corresponds to use-condition presenting module that presents a use condition of a copyright of an element that needs processing regarding copyrights among elements constituting a document identified by the document ID received by the document ID receiving module where CPU in accordance with a computer program in ROM/RAM executes sequences of use-condition presenting module [PG Publication: Fig 2 (245), par 0124-0126, 0380]
Second receiving section corresponds to element use-necessity receiving module that receives a designation of wanted and unwanted elements where CPU in accordance with a computer program in ROM/RAM executes sequences of element use-necessity receiving module [PG Publication: Fig 2 (250), par 0129, 0380]
Second presenting section corresponds to fee presenting module that presents the total fee obtained by adding a fee indicated by a user condition corresponding to the wanted elements, to a fee for outputting the document where CPU in accordance with a computer program in ROM/RAM executes sequences of fee presenting module [PG Publication: Fig 2 (255), par 0130-0132, 0380]
Payment section corresponds to payment module that processes payment of the total fee presented by the fee presenting module where CPU in accordance with a computer program in ROM/RAM executes sequences of payment module [PG Publication: Fig 2 (260), par 0133, 0380]
Output section corresponds to output data acquisition module that acquires output data from the image processing apparatus and acquires output data processes by the editing module in the image processing apparatus where CPU in accordance with a computer program in ROM/RAM executes sequences of output data acquisition module [PG Publication: Fig 2 (230), par 0138, 0380]
Display section corresponds to user interface editing module as a user interface device including a touch panel, display device, keyboard and mouse where CPU in accordance with a computer program in ROM/RAM executes sequences of user interface editing module [PG Publication: Fig 2 (235), par 0122, 0380]
Instruction section corresponds to output instruction receiving module generates an output request for the document where CPU in accordance with a computer program in ROM/RAM executes sequences of output instruction receiving module [PG Publication: Fig 3 (360), par 0159, 0380]
First presenting section corresponds to document-element-copyright information presenting module presents a use condition of a copyright of an element that needs processing regarding copyrights among elements constituting the document of which the instruction is received where CPU in accordance with a computer program in ROM/RAM executes sequences of document-element-copyright information presenting module [PG Publication: Fig 3 (345), par 0150, 0380]
Receiving section corresponds to element use-necessity receiving module that receives a designation of wanted and unwanted elements that need processing regarding copyrights where CPU in accordance with a computer program in ROM/RAM executes sequences of element use-necessity receiving module [PG Publication: Fig 3 (350), par 0155, 0380]
Second presenting section corresponds to fee presenting module that presents the total fee obtained by adding a fee indicated by a user condition corresponding to the wanted element, to a fee for outputting the document where CPU in accordance with a computer program in ROM/RAM executes sequences of fee presenting module [PG Publication: Fig 3 (355), par 0156-0158, 0380]
Output section corresponds to output module that outputs the output request generated by the output instruction receiving module where CPU in accordance with a computer program in ROM/RAM executes sequences of output module [PG Publication: Fig 3 (330), par 0164, 0380]
Display section corresponds to user interface editing module as a user interface device including a touch panel, display device, keyboard and mouse where CPU in accordance with a computer program in ROM/RAM executes sequences of user interface editing module [PG Publication: Fig 3 (335), par 0148, 0380]
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Replace Title with --IMAGE PROCESSING APPARATUS GENERATING OUTPUT DATA BY EDITING AN UNWANTED ELEMENT NEEDING COPYRIGHT PROCESSING--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention is directed to “IMAGE PROCESSING APPARATUS GENERATING OUTPUT DATA BY EDITING AN UNWANTED ELEMENT NEEDING COPYRIGHT PROCESSING” [Closest Prior Art: Kawamoto (US-2003/0140008): Abstract, par 0019-0020, 0043, 0046, 0083-0086, 0091; Takeuchi (US-2017/0060487): Abstract, Fig 3 (S14, S20, S22-S30), par 0017-0022, 0031-0040; Matsuda (US-2014/0211247): Abstract, par 0052-0057; Kajimo et al. (US-2003/0225863): par 0031-0034, 0148-0153].
Kawamoto in view of Takeuchi, Matsuda, Kajimo and further in view of the prior art searched and/or cited does not teach nor suggest the combination of limitations including “An image processing apparatus comprising: an acquisition section that acquires a document; a first extraction section that extracts elements that need processing regarding copyrights from elements constituting the acquired document; a second extraction section that extracts use conditions of the extracted elements; a first presenting unit that presents at least part of the extracted use conditions; a receiving section that receives designation of wanted and unwanted elements among the extracted elements; a second presenting section that presents a total fee obtained by adding fees indicated by use conditions of the wanted elements to a fee for outputting the document; and an output section that, in response to payment of the total fee, outputs the edited document, wherein, in the edited document, the unwanted elements have been edited to comply with the use conditions” as recited in independent claim 1;
“An image processing apparatus comprising: a first receiving section that receives information for identifying a document; a first presenting section that presents use conditions of elements that need processing regarding copyrights among elements of the document; a second receiving section that receives designation of wanted and unwanted elements among the elements that need processing regarding copyrights; a second presenting section that presents a total fee obtained by adding fees indicated by use conditions of the wanted elements to a fee for outputting an edited the document; a payment section that processes payment of the total fee; and an output section that outputs the edited document, wherein, in the edited document, the unwanted elements have been edited to comply with the use conditions” as recited in independent claim 2;
“An image processing apparatus comprising: an instruction section that performs an instruction of a document; a first presenting section that presents use conditions of elements that need processing regarding copyrights among elements of the document; a receiving section that receives designation of wanted and unwanted elements among the elements that need processing regarding copyrights; a second presenting section that presents the total fee obtained by adding fees indicated by use conditions of the wanted elements to a fee for outputting an edited document; and an output section that, in response to payment of the total fee, outputs the edited document, wherein, in the edited document, the unwanted elements have been edited to comply with the use conditions” as recited in independent claim 3;
Dependent claims 4-20 are allowed for being dependent on allowable independent claims 1, 2 and 3.
Therefore, claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIYA J CATO whose telephone number is (571)270-3954. The examiner can normally be reached M-F, 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIYA J WILLIAMS/Primary Examiner, Art Unit 2677